            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AARON SLOAN,
    Plaintiff,                                NO. 3:12-CV-1954

           v.                                 (JUDGE CAPUTO)
CHRISTOPHER CHAMBERS, et al.,
    Defendants.
                                   ORDER
   NOW, this 18th day of October, 2018, IT IS HEREBY ORDERED that:
   (1)    The Motion to Dismiss (Doc. 109) filed by Defendant Sheila McGinnis
          is GRANTED in part and DENIED in part.
   (2)    The following claims against Defendant McGinnis are DISMISSED with
          prejudice:
          (a)    Eighth Amendment denial of prescription eye glasses;
          (b)    Eighth Amendment failure to provide meal accommodations;
          (c)    First Amendment retaliation; and
          (d)    Conspiracy.
   (3)    Plaintiff Aaron Sloan’s only remaining claim against Defendant McGinnis
          is for the alleged violation of the Eighth Amendment relating to her
          refusal to treat his chronic abdominal pain.


                                              /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
